NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                      No. 12-1063
                                      ___________

                                 ASTRIT ZHULEKU,
                                            Petitioner
                                        v.

                ATTORNEY GENERAL OF THE UNITED STATES,
                                     Respondent

                      ____________________________________

                     On Petition for Review of an Order of the
                           Board of Immigration Appeals
                            (Agency No. A076-093-837)
                  Immigration Judge: Honorable Frederick G. Leeds
                    ____________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                               September 12, 2012
                 Before: FISHER, WEIS and BARRY, Circuit Judges

                          (Opinion filed: September 21, 2012)
                                     ___________

                                       OPINION
                                      ___________

PER CURIAM.

      Petitioner Astrit Zhuleku, a citizen of Albania, entered the United States in

September 1998. The following month, he applied for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). He claimed that, prior to the
                                            1
fall of communism in Albania in the early 1990s, he had been detained in an internment

camp for anti-communist political prisoners for twenty-five years. He also claimed that,

more recently, he had been persecuted because of his affiliation with Albania’s

Democratic Party.

       In December 1998, Zhuleku was placed in removal proceedings for having entered

the country on an invalid entry document, and conceded his removability. In support of

his asylum application, he submitted, inter alia, a document reflecting his membership in

the National Association of the Ex Political Anti-Communist Prisoners, as well as a

certificate indicating that he himself was an ex-political prisoner. The Government sent

these two documents to the United States Embassy in Albania to assess their authenticity.

On February 11, 2000, a consular investigator issued a report concluding that the

membership document was authentic and that the certificate was a forgery. On March

28, 2000, the Government notified the presiding Immigration Judge (“IJ”), the Honorable

Nicole Kim, that it might seek to move the report into evidence at the merits hearing,

which was scheduled for May 24, 2000. It appears that Zhuleku’s attorney at that time,

Claude “Lou” Maratea,1 received a copy of the Government’s notification.

       When the May 24, 2000 hearing commenced, Maratea informed IJ Kim that

Zhuleku wished to withdraw his asylum application and request voluntary departure. IJ

Kim then had the following exchange with Zhuleku:


1
       Zhuleku was originally represented by attorney Adrienne Packer. Maratea
replaced Packer as counsel in April 1999.
                                           2
IJ:               Sir, my understanding from your lawyer
           is that you do not wish to pursue the
           applications of political asylum, withholding of
           removal as to Albania, nor the reliefs pursuant
           to the U.N. Convention against Torture. Is that
           correct, sir?

Zhuleku:   Yes. It’s true.

IJ:               And      you    fully   discussed    the
           ramifications, the consequences of your
           decision, sir, with your lawyer? Sir, listen to
           me. All I need to know is that you fully
           discussed the situation, the consequences of
           your actions today with your lawyer. Did you
           do that, sir?

Zhuleku:   I was aware of the situation today.

IJ:               Sir, you’re not answering my question.
           My question to you is -- you have asked that I
           do something. All right. The thing that you
           have asked, through your lawyer, is that I do not
           consider any other applications, other than
           voluntary departure. What I need to know is
           that in coming to this decision, you have
           discussed it fully with your lawyer. That is my
           question, sir.

Zhuleku:   Yes.

IJ:              And did you fully discuss your
           circumstances and your actions in withdrawing
           your application before this Court with your
           lawyer? That’s my question.

Zhuleku:   Yes.

IJ:        And are you knowingly and willingly
           withdrawing those applications before this
           Court?
                             3
              Zhuleku:      This situation that I just become aware of -- it’s
                            my willing to do this.

              IJ:                   Sir, we had this problem last time, where
                            you’re not listening to my question and
                            answering me directly. I need to be satisfied
                            that I fully understand your actions. So, please
                            listen to my question again. Are you knowingly
                            and willingly voluntarily doing this of your own
                            free will? That’s my question, sir.

              Zhuleku:      Yes.

              IJ:                  And I further understand that the only
                            application you’re seeking before me is that of
                            voluntary departure. Is that also correct, sir?

              Zhuleku:      Yes.

(A.R. at 596-97.)

       After this exchange, the Government stated that it would stipulate to a grant of

voluntary departure. IJ Kim then entered the consular report, among other evidence, into

the record, and granted Zhuleku voluntary departure. Neither party filed an appeal.

       In November 2008, more than eight years after IJ Kim’s decision, Zhuleku,

represented by new counsel, filed a motion to reopen sua sponte. The motion alleged

that: (1) Zhuleku’s asylum application, which had been prepared by a non-attorney, was

“in artfully [sic] drafted,” and much of it was “incomprehensible and did not coherently

explain why [he] left Albania”; (2) his former attorneys had failed to clarify or

supplement his application; (3) during the May 24, 2000 hearing, he was “confused as to

why he would not be litigating his case and disagreed with his attorney’s decision to
                                             4
withdraw [his asylum application]”; (4) it was unclear whether former counsel had

“requested a continuance or an opportunity to rebut the consular report”; and (5) IJ Kim

had denied him due process by failing to afford him an opportunity to either respond to

the consular report or present his case notwithstanding that report. (Id. at 162-64.)

       In December 2008, a different IJ — the Honorable Frederic Leeds — denied the

motion. In that decision, IJ Leeds determined that Zhuleku had “failed to meet the

requirements for a motion to reopen based upon ineffective assistance of counsel.” (Id. at

156.) Specifically, IJ Leeds found that Zhuleku had not complied with In re Lozada, 19 I.

& N. Dec. 637 (BIA 1988), that his allegations of ineffectiveness were time-barred, and

that he had not been diligent in pursuing his claims. IJ Leeds also addressed the merits of

Zhuleku’s ineffectiveness claims, finding that “the record indicate[d] that [Zhuleku] had

time to obtain supporting documentation and that [IJ Kim] questioned [him] regarding his

decision to accept voluntary departure.” (Id.)

       IJ Leeds also found that Zhuleku had not submitted any new, material evidence.

Additionally, IJ Leeds concluded that, although Zhuleku

              claims that the Government confronted [him] with a forensic
              report that indicated one of his documents was false, the
              record does not indicate that this occurred, nor does it affect
              the outcome of the proceedings. [Zhuleku] chose to withdraw
              his applications, which includes waiving the right to contest
              the evidence and litigate his claims. [He] indicated that he
              fully understood that he was withdrawing his applications and
              accepting voluntary departure.

(Id. at 157.) In light of the above-noted considerations, the IJ concluded that Zhuleku

                                             5
failed to demonstrate “exceptional circumstances” warranting sua sponte reopening.

       Zhuleku appealed IJ Leeds’s decision to the Board of Immigration Appeals

(“BIA”). In November 2010, the BIA dismissed the appeal. Thereafter, Zhuleku timely

petitioned this Court to review the BIA’s decision, and moved for a stay of removal.

(C.A. 10-4418.) On May 3, 2011, this Court denied the stay motion. A few days later,

the Government filed an unopposed motion to remand to the BIA, averring that the

transcript of the proceedings before IJ Kim had not been part of the record before the

BIA. On May 20, 2011, this Court granted the Government’s motion.

       On remand, the BIA added the transcript to the record and, in December 2011,

issued a new decision affirming the IJ. In that decision, the BIA began by finding that

Zhuleku’s motion to reopen was untimely, and that he had failed to comply with Lozada.

Next, the BIA addressed Zhuleku’s contention that both it and IJ Leeds had made

incorrect findings of fact. The BIA noted that it had stated, in its November 2010

decision, that IJ Leeds found that Zhuleku was given a continuance to rebut the State

Department investigation. In fact, the BIA acknowledged, IJ Leeds had found that

Zhuleku had been given a continuance to provide evidence of his internment in a camp.

The BIA concluded that this summary of fact error was “without any substantive effect.”

(A.R. at 4 (citations omitted).)

       Next, the BIA rejected Zhuleku’s claim that IJ Kim had violated his due process

rights. Zhuleku, while represented by counsel, had not moved for a continuance. IJ Kim

questioned Zhuleku about whether his decision to instead withdraw his application was
                                            6
voluntary, and Zhuleku responded affirmatively. The BIA rejected Zhuleku’s claim that

his counsel was ineffective.

       The BIA also concluded that Zhuleku had failed to exercise due diligence in

pursuing his claims. Although the BIA noted that Zhuleku had submitted a letter from

his doctor detailing heart problems from 2005, the BIA found that Zhuleku’s “ill health

does not explain his failure to take any action for such a long period of time.” (Id. at 5.)

The BIA then declined to reopen sua sponte. Zhuleku filed a timely petition for review

of this most recent BIA decision, and moved for a stay of removal. We denied the stay

motion, and we will now deny the petition for review.

                                             II.

       We have jurisdiction pursuant to 8 U.S.C. § 1252(a) to review the denial of

Zhuleku’s motion to reopen as untimely. We review the BIA’s decision to affirm for

abuse of discretion. Liu v. Att’y Gen., 555 F.3d 145, 148 (3d Cir. 2009). Under this

standard, we may reverse the BIA’s decision only if it is “arbitrary, irrational, or contrary

to law.” Guo v. Ashcroft, 386 F.3d 556, 562 (3d Cir. 2004). Our jurisdiction, however,

does not generally extend to that aspect of the order in which the BIA declined to reopen

sua sponte. See Cruz v. Att’y Gen., 452 F.3d 240, 249 (3d Cir. 2006); Calle-Vujiles v.

Ashcroft, 320 F.3d 472, 474-75 (3d Cir. 2003). In such a case, we may exercise

jurisdiction only “to the limited extent of recognizing when the BIA has relied on an

incorrect legal premise.” Pllumi v. Att’y Gen., 642 F.3d 155, 160 (3d Cir. 2011).


                                              7
       In general, motions to reopen must be filed within ninety days from the date “of

entry of a final administrative order of removal.” 8 C.F.R. § 1003.23(b)(1); see also 8

U.S.C. § 1229a(c)(7)(C). The time limit for filing a motion to reopen is subject to

equitable tolling. See Borges v. Gonzales, 402 F.3d 398, 406 (3d Cir. 2005). Ineffective

assistance of counsel can provide a basis for equitable tolling of the time to file a motion

to reopen. See Mahmood v. Gonzales, 427 F.3d 248, 251-52 (3d Cir. 2005). If

ineffectiveness is substantiated, a petitioner must also demonstrate that he diligently

pursued his claims. Id. at 252.

                                             III.

       Zhuleku’s motion to reopen was clearly untimely, a fact that Zhuleku admits.

Instead, Zhuleku challenges the BIA’s decision affirming the IJ’s determination that he

was not entitled to equitable tolling of the time limit to file a motion to reopen based on

his claim of ineffective assistance of counsel. In Lozada, the BIA laid out a three-step

procedure for establishing an ineffective assistance of counsel claim justifying reopening.

This Court has held that the Lozada requirements are a reasonable exercise of discretion.

Lu v. Ashcroft, 259 F.3d 127, 132 (3d Cir. 2001). We see no error in the IJ’s or BIA’s

determination that Zhuleku failed to comply with any of the procedural requirements set

forth in Lozada.

       Additionally, it is clear that Zhuleku failed to pursue his claim with diligence.

Although Zhuleku claims that his poor health has prevented him from complying with

Lozada, he also states that his health problems began in 2005, years after IJ Kim issued
                                              8
her decision. Further, as the Government points out, his poor health has not prevented

him from litigating his motion to reopen, remanded appeal, or this petition for review.

Thus, the BIA did not abuse its discretion in declining to equitably toll the time to file his

motion to reopen.

       Because Zhuleku failed to show that he was entitled to equitable tolling of the time

limit to file a motion to reopen, we need not reach his due process claims. Even if we

were to reach them, the claims lack merit. He first claims that the BIA erred in relying on

erroneous findings of fact to deny his motion, in violation of his due process rights.

“[D]ue process challenges to deportation proceedings require an initial showing of

substantial prejudice.” Khan v. Att’y Gen., 448 F.3d 226, 236 (3d Cir. 2006) (citations

omitted). The BIA conceded that it had erred in summarizing IJ Leeds’ decision, but

concluded that the error was harmless. Zhuleku fails now to show how the error actually

affected his case.

       Zhuleku also claims that IJ Kim should have granted him a continuance to gather

rebuttal evidence to the consular report, and that his withdrawal of his application for

relief was involuntary. First, we note that these challenges should have been raised in an

appeal from IJ Kim’s decision. Second, as the BIA found, the transcript reveals that

Zhuleku never requested a continuance or other opportunity to rebut the consular report’s

findings. Due process does not require courts to advise attorneys on their tactical

decisions. See, e.g., Green v. INS, 46 F.3d 313, 318 (3d Cir. 1995). Lastly, the transcript

reveals that Zhuleku responded affirmatively, and repeatedly, to IJ Kim’s questioning on
                                              9
the voluntariness of his decision to withdraw his applications for relief. Accordingly, the

BIA did not abuse its discretion in rejecting Zhuleku’s due process claims.

       Finally, to the extent Zhuleku challenges the BIA’s denial of his request for sua

sponte reopening, we lack jurisdiction over the claim. See Cruz, 452 F.3d at 249; Calle-

Vujiles, 320 F.3d at 474-75. There is no indication that the BIA relied on an incorrect

legal premise that would allow us to exercise jurisdiction. See Pllumi, 642 F.3d at 160.

                                            III.

       For the foregoing reasons, we will deny the petition for review.




                                            10